
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 903
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Durbin (for himself,
			 Mr. Bennett, Mrs. Clinton, Mr.
			 Kerry, and Mr. Harkin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award a Congressional Gold Medal to Dr. Muhammad
		  Yunus, in recognition of his contributions to the fight against global
		  poverty.
	
	
		1.FindingsCongress finds that—
			(1)Dr. Muhammad
			 Yunus is recognized in the United States and throughout the world as a leading
			 figure in the fight against poverty and the effort to promote economic and
			 social change;
			(2)Muhammad Yunus is
			 the recognized developer of the concept of microcredit, and Grameen Bank, which
			 he founded, has created a model of lending that has been emulated across the
			 globe;
			(3)Muhammad Yunus
			 launched this global movement to create economic and social development from
			 below, beginning in 1976, with a loan of $27 from his own pocket to 42 crafts
			 persons in a small village in Bangladesh;
			(4)Muhammad Yunus
			 has demonstrated the life-changing potential of extending very small loans (at
			 competitive interest rates) to the very poor and the economic feasibility of
			 microcredit and other microfinance and microenterprise practices and
			 services;
			(5)Dr. Yunus's work
			 has had a particularly strong impact on improving the economic prospects of
			 women, and on their families, as over 95 percent of microcredit borrowers are
			 women;
			(6)Dr. Yunus has
			 pioneered a movement with the potential to assist a significant number of the
			 more than 1,000,000,000 people, mostly women and children, who live on less
			 than $1 a day, and the nearly 3,000,000,000 people who live on less than $2 a
			 day, and which has already reached 125,000,000 households, by one
			 estimate;
			(7)there are now an
			 estimated 21,000,000 microentrepreneurs in the United States (accounting for
			 approximately 16 percent of private (nonfarm) employment in the United States),
			 and the Small Business Administration has made over $318,000,000 in microloans
			 to entrepreneurs since 1992;
			(8)Dr. Yunus, along
			 with the Grameen Bank, was awarded the Nobel Peace Prize in 2006 for his
			 efforts to promote economic and social opportunity and out of recognition that
			 lasting peace cannot be achieved unless large population groups find the means,
			 such as microcredit, to break out of poverty; and
			(9)the microcredit
			 ideas developed and put into practice by Muhammad Yunus, along with other bold
			 initiatives, can make a historical breakthrough in the fight against
			 poverty.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of Congress, of a gold medal of appropriate design, to
			 Dr. Muhammad Yunus, in recognition of his many enduring contributions to the
			 fight against global poverty.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3, under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To
			 Use fund amountsThere are authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
